Case 3:17-cv-02335-GPC-MDD Document 224 Filed 10/18/19 PageID.10395 Page 1 of 3



        LAW OFFICES OF RONALD A. MARRON
    1   RONALD A. MARRON (SBN 175650)
        ron@consumersadvocates.com
    2   MICHAEL T. HOUCHIN (SBN 305541)
    3   mike@consumersadvocates.com
        651 Arroyo Drive
    4   San Diego, California 92103
        Telephone: (619) 696-9006
    5   Facsimile: (619) 564-6665
    6   LAW OFFICE OF DAVID ELLIOT
        DAVID ELLIOT (SBN 270381)
    7   davidelliot@elliotlawfirm.com
        2028 3rd Avenue
    8   San Diego, CA 92101
        Telephone: (858) 228-7997
    9   Attorneys for Plaintiff and the Class
   10
   11                        UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF CALIFORNIA
   12
   13   CRYSTAL HILSLEY, on behalf of         ) Case No. 3:17-CV-2335-GPC-MDD
        herself and all others similarly situated,
                                              )
   14                                         ) CLASS ACTION
   15                             Plaintiff,  )
                                              )
   16         vs.                             ) NOTICE OF SETTLEMENT
                                              )
   17                                         )
                                              ) Judge: Hon. Gonzalo P. Curiel
   18
        OCEAN SPRAY CRANBERRIES, INC.; )
   19   ARNOLD WORLDWIDE LLC, and Doe )
        defendants 1 through 5, inclusive,    )
   20                                         )
                                  Defendants. )
   21                                         )
                                              )
   22                                         )
   23                                         )
                                              )
   24                                         )
                                              )
   25                                         )
                                              )
   26
   27
   28


                                               -1-
                   Hilsley v. Ocean Spray Cranberries, Inc., et al., Case No. 3:17-CV-2335
                                                                     NOTICE OF SETTLEMENT
Case 3:17-cv-02335-GPC-MDD Document 224 Filed 10/18/19 PageID.10396 Page 2 of 3




    1   TO THE HONORABLE COURT:
    2         Plaintiff Crystal Hilsley (“Plaintiff”) and Defendant Ocean Spray Cranberries,
    3   Inc. (“Defendant”) (collectively “the Parties”) hereby provide notice that a class
    4   action settlement has been reached in this matter. Accordingly, the Parties
    5   respectfully request that the Court vacate all pending deadlines. The Parties will
    6   soon be filing a Motion for Preliminary Approval of the class action settlement.
    7
    8
    9   Dated: October 18, 2019                      Respectfully submitted,
   10                                                LAW OFFICES OF RONALD A.
   11                                                MARRON, APLC
   12
                                                     /s/ Ronald A. Marron
   13                                                Ronald A. Marron
   14                                                Counsel for Plaintiff Crystal Hilsley

   15
   16   Dated: October 18, 2019                      Respectfully submitted,
   17                                                GREENBERG TRAURIG, LLP
   18
                                                     /s/ Ricky Lynn Shackelford
   19
                                                     Ricky Lynn Shackelford
   20                                                Counsel for Defendant Ocean Spray
   21                                                Cranberries, Inc.
   22
   23
   24
   25
   26
   27
   28

                                              -1-
                  Hilsley v. Ocean Spray Cranberries, Inc., et al., Case No. 3:17-CV-2335
                                                                    NOTICE OF SETTLEMENT
Case 3:17-cv-02335-GPC-MDD Document 224 Filed 10/18/19 PageID.10397 Page 3 of 3




    1                  ELECTRONIC SIGNATURE CERTIFICATION
    2         I, Ronald A. Marron, hereby attest that concurrence in the filing of this
    3   NOTICE OF SETTLEMENT has been obtained from the other signatory. I declare
    4   under penalty of perjury that the foregoing is true and correct.
    5
    6         Executed on October 18, 2019, at San Diego, California.
    7
    8                                          By:    /s/ Ronald A. Marron
    9                                                 Ronald A. Marron
   10
   11
   12
   13
   14
   15
   16
   17
   18
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28

                                               -1-
                   Hilsley v. Ocean Spray Cranberries, Inc., et al., Case No. 3:17-CV-2335
                                                                     NOTICE OF SETTLEMENT
